Action for personal injuries sustained by wife by reason of negligence of defendants in the operation of motor truck, and by the husband for loss of services. Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event, unless plaintiffs stipulate to reduce the judgment as entered in favor of the plaintiff Mollie Schwartz to the sum of $2,173.35, and as entered in favor of the plaintiff Albert Schwartz to the sum of $250.58; in which event the judgment as so modified is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.